13-2503
         Yang v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A087 625 989
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of January, two thousand sixteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       XIANG JIN YANG,
14                Petitioner,
15
16                       v.                                     13-2503
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,1
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:               Gerald Karikari, New York, NY.


                     1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1   FOR RESPONDENT:         Stuart F. Delery, Assistant Attorney
 2                           General; Terri J. Scadron, Assistant
 3                           Director; Shahrzad Baghai, Trial
 4                           Attorney, Office of Immigration
 5                           Litigation, United States Department
 6                           of Justice, Washington, D.C.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   decision of the Board of Immigration Appeals (“BIA”), it is

 9   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

10   review is DENIED.

11       Xiang Jin Yang, a native and citizen of China, seeks

12   review of a May 30, 2013, decision of the BIA affirming an

13   Immigration Judge’s (“IJ”) October 27, 2011, denial of

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).   In re Xiang Jin Yang,

16   No. A087 625 989 (B.I.A. May 30, 2013), aff’g No. A087 625

17   989 (Immig. Ct. N.Y. City Oct. 27, 2011).    We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history of this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as modified by the BIA’s decision, i.e.,

22   minus the IJ’s adverse credibility finding that was not

23   affirmed by the BIA.   See Xue Hong Yang v. U.S. Dep’t of

24   Justice, 426 F.3d 520, 522 (2d Cir. 2005).    The standards of

25   review are well established.   See 8 U.S.C. § 1252(b)(4)(B);

                                    2
 1   see also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

 2   2009).

 3       On appeal, Yang does not raise a claim of past

 4   persecution, nor does he argue that he is entitled to relief

 5   based upon a family planning policy violation.   Accordingly,

 6   we address only his alleged fear of future persecution as a

 7   Christian.

 8       Absent past persecution, an alien may establish asylum

 9   eligibility by demonstrating a well-founded fear of future

10   persecution, i.e., “that he subjectively fears persecution

11   and . . . that his fear is objectively reasonable.”

12   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

13   see also 8 C.F.R. § 1208.13(b)(2).   To constitute

14   persecution, harm must be sufficiently severe, rising above

15   “mere harassment,” and the difference between persecution

16   and harassment must be determined “on a case-by-case basis.”

17   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

18   Cir. 2006); see also Beskovic v. Gonzales, 467 F.3d 223, 226

19   (2d Cir. 2006).   The crux of Yang’s claim is that two

20   members of his unregistered church in China were beaten by

21   police in 2007, and he fled China in 2009 to avoid a similar

22   fate.


                                   3
 1       Yang argues that his fear is objectively reasonable

 2   because country reports indicate that there is religious

 3   persecution in China.   The IJ concluded, however, that

 4   Yang’s testimony regarding the beatings was not corroborated

 5   by other record evidence, including Yang’s own written

 6   statement in support of his asylum application.

 7   Additionally, as the agency found, neither Yang’s testimony

 8   nor his mother’s letter indicated that police had made any

 9   threats of harm against Yang.       The IJ considered the country

10   reports, moreover, and correctly stated that they reflect,

11   among other things, an estimate by the Pew Research Center

12   “that 50 million to 70 million Christians practice in

13   unregistered religious gatherings and house churches” in

14   China.   A.R. 86.

15       Substantial evidence thus supports the IJ’s

16   determination that, while “there exists some amount of

17   persecution for those who attend unaffiliated or underground

18   house churches,” neither the reports nor the record as a

19   whole demonstrates that Yang himself has an objectively

20   reasonable fear of persecution.       See Jian Hui Shao v.

21   Mukasey, 546 F.3d 138, 149-50, 159-60, 163-65 (2d Cir. 2008)

22   (upholding BIA’s analysis that where enforcement of a policy


                                     4
 1   varies by region, it is the applicant’s burden to show a

 2   well-founded fear of persecution in his locality in China).

 3       And without firm support in the record, Yang’s

 4   conclusory statements that he fears future persecution are

 5   insufficient to establish a well-founded fear of future

 6   harm.     See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129

 7   (2d Cir. 2005) (holding that, absent “solid support in the

 8   record,” future fear of harm is “speculative at best”).

 9       Because Yang has not met his burden for asylum, he

10   “necessarily fails” to meet his burden for withholding of

11   removal and CAT relief.     See Lecaj v. Holder, 616 F.3d 111,

12   119-20 (2d Cir. 2010).

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18
19
20




                                     5